Per Curiam:

The plaintiff brought this action on a schoolteacher’s contract to recover wages for services performed by her in teaching. Judgment was rendered for her, and the school district prosecutes error.
The record presented deprives us of an examination of the proceedings had on the trial. It appears that a motion for a new trial was filed and /denied, but the motion is not contained in the record, consequently we are unable to determine what trial errors were relied on and presented to the trial court. This court cannot review alleged errors which were not called to the attention of the trial court by a motion for a new trial. Under the present condition of the record the only question which we may consider and pass upon” is whether the petition supports the judgment. We think it does.
The judgment is therefore affirmed.